                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KATHERINE J. WILLIAMS,                   )                 4:18CV3118
                                         )
                   Plaintiff,            )
                                         )
      v.                                 )                   ORDER
                                         )
BRYAN MEDICAL CENTER,                    )
                                         )
                   Defendant.            )
                                         )


      IT IS ORDERED that Defendant’s unopposed motion to file under restricted
access (filing 29) is granted, and, pursuant to NECivR 5.3(c), that access to Exhibits
A4, A5, and A28 (filing 30) shall be restricted to parties of record and court users.

      DATED this 18th day of October, 2019.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge
